 
 
I 
111th CONGRESS 1st Session 
H. R. 4041 
IN THE HOUSE OF REPRESENTATIVES 
 
November 6, 2009 
Mr. Barrow introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To authorize certain improvements in the Federal Recovery Coordinator Program, and for other purposes. 
 
 
1.FindingsCongress makes the following findings: 
(1)Americans owe their freedom and livelihood to the sacrifices that have been made by brave veterans. 
(2)The United States, therefore, has an obligation to provide veterans with adequate care and resources to make their transition into civilian life as smooth as possible. 
(3)The Department of Defense and the Department of Veterans Affairs offer many high quality services to help veterans in this transition, but there has not been a good mechanism for providing coordinated medical care for wounded warriors (veterans injured in the line of duty). 
(4)The Dole-Shalala Commission has recommended that a nationwide Federal Recovery Coordinator Program be implemented to help expand partnerships and collaborations and establish new relationships for the benefit of members of the Armed Forces returning from serving in support of Operation Iraqi Freedom and Operation Enduring Freedom and their families. 
(5)The Federal Recovery Coordinator Program has been implemented successfully at the city level in one city in the country and the existing program should serve as the model for national implementation. 
2.Improvement of Federal Recovery Coordinator Program 
(a)Provision of collaborative recovery coordinator trainingThe Secretary of Veterans Affairs shall provide collaborative recovery coordinator training at a qualified nursing or medical school selected by the Secretary (hereinafter in this section referred to as the qualified nursing or medical school), to lead systematic evidence review of care coordination and consensus conference to build the model on evidence-based guidelines. 
(b)Literature review; consensus conference 
(1)In generalThe qualified nursing or medical school is hereby designated to lead literature review and development of evidence-based guidelines for recovery coordination, development of training modules for care coordination and software that is compatible with Department of Veterans Affairs systems for recovery coordination. The qualified nursing or medical school is hereby designated to lead a consensus conference on evidence-based care coordination. 
(2)Authorization of appropriationsThere is authorized to be appropriated $1,200,000 to carry out this subsection. 
(c)Care Coordination Software Development 
(1)In generalThe Secretary of Veterans Affairs shall— 
(A)enter into a subcontractor with an appropriate entity for the development of care coordination software; 
(B)carry out a conference for recovery coordinator tool validation; and 
(C)carry out a software pilot program. 
(2)Authorization of appropriationsThere is authorized to be appropriated $1,200,000 to carry out this subsection. 
(d)Recovery coordinator training 
(1)In generalThe qualified nursing or medical school is authorized to train 45 recovery coordinators.  
(2)Authorization of appropriationsFor each of fiscal years 2010, 2011, and 2012, there is authorized to be appropriated $500,000 for training authorized under this subsection.  
 
